DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-10 are objected to because of the following informalities:  the claims are directly or indirectly dependent on cancelled claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endress et al, US Patent No. 10,002,277.
Endress et al disclose a reader device for reading a marking comprising a physical unclonable function comprising: a package label 1 further comprising at least one hologram 2 and further comprising a multi-dimensional quick response code 3 creating the hologram. (Fig. 1; col. 18, line 45+), wherein the multi-dimensional quick response code further comprises multiple layers of quick response codes (see fig.1), wherein the multiple layers of quick response codes are three-layer quick response codes (Fig. 1, shows at least 3 different layers of QR codes printed using ink containing a mix of different types of Up-Converting Dye (UDC)) (see col. 19, line 49+), wherein the three layers of quick response codes are distinct color quick response codes (they are a mix of different of UDCs), the color of the quick response codes are full spectrum color quick response codes (see fig. 1).
Endress et al further disclose that the coding labels with quick response codes comprising: providing multiple quick response codes, each of the multiple quick response codes being in distinct frequency, in different frequencies, encoding numerous bits of information in each of the multiple quick response codes, and combining the three dimensions the multiple quick response codes in a two-dimensional hologram (in addition to the teaching discussed above, Endress et al disclose random distribution of light reflecting particles to be illuminated with coherent laser light (with specific frequencies) of a specific wavelength (the different of a successive peak within the frequency spectrum). (See col. 19, lines 17+ and col. 20, line 46+), wherein the distinct frequencies are distinct light frequencies between infrared and ultraviolet (see col. 17, line 40+ and col. 20, line 46+), and scanning the hologram with a hologram reader, extracting the multiple quick response codes into individual quick response codes, reading information from each of the response codes, and providing the read information (see fig. 7; col. 23, line 6+).
Endress et al fail to disclose a plurality layers of quick response codes and that each layer has specific color, such Red, Green, Blue. However, selecting specific color for codes is a matter of engineering choice for meeting specific customer requirements, such as aesthetic or to invoke specific operation frequency. Therefore, it would have been an obvious extension as taught by the prior art. As evidence, it is noted that Non-Patent documents Divya Prakash S, implementation of digital hologram using different wavelengths and color quick response codes, International Journal of applied engineering research, 2015, pages 3311-3320 (XP009518976) and Divya P S et al, security with holographic barcode, 2013 international conference on control communication and computing, IEEE, December 13, 2013, pages 162-166 (Year: 2013) are cited  as X-references in the international search report associated with this application. With respect to having a plurality layers of quick response codes, such limitation is just a matter of duplication of elements in order to spread the information throughout the image and to create greater storage capacity. Therefore, it would have been an obvious extension as taught by the prior art.
Response to Arguments
Applicant's arguments filed 07/18/22 have been fully considered but they are not persuasive. See the examiner remarks.
Remarks:
With respect to cited references, Endress is not the only reference cited in the application, there are other references cited in the PTO-form 892. In response to the applicant’s argument multi-dimensional hologram, Endress discloses in Fig. 1C wherein the PUF is implanted by a hologram. In response to the applicant’s arguments regarding the QR code having the specific color (i.e. Red, Green, and Blue), the examiner position is that such limitation is a matter of engineering design choice for meeting specific customer requirements, wherein the colors disclose by the prior art can and perform the same functions. As evidence, the Non-Patent documents Divya Prakash S, implementation of digital hologram using different wavelengths and color quick response codes, International Journal of applied engineering research, 2015, pages 3311-3320 (XP009518976) and Divya P S et al, security with holographic barcode, 2013 international conference on control communication and computing, IEEE, December 13, 2013, pages 162-166 (Year: 2013) are cited  as X-references in the international search report associated with this application and other newly cited references teach QR codes that can Red, Green, and Blue. With respect to having a plurality layers of quick response codes, such limitation is just a matter of duplication of elements in order to spread the information throughout the image and to create greater storage capacity. Therefore, it would have been an obvious extension as taught by the prior art. The applicant’s argument is not persuasive. Refer to the rejection above.
With respect to the reference Divya, the applicant argued that the refence is not cited, but the reference is clearly cited in the form-892. The applicant’s general argument is not persuasive. Endress discloses in Fig. 1C wherein the PUF is implanted by a hologram. With respect to having a plurality layers of quick response codes, such limitation is just a matter of duplication of elements in order to spread the information throughout the image and to create greater storage capacity. The prior art renders the claims obvious. Refer to the rejection above.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876